DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Other Prior Art: 
	US-20200374084, [0090]: different DMRS for different channels
US-20120275530, [0061-62]: WTRU learns DMRS precoding information
US-20130021991, [0210]: precoding weight included in channel info estimated by a received so UE knows precoding used on DMRS

Allowable Subject Matter
Claim 17, 18, 19, 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 09/02/2022 have been fully considered but they are not persuasive. 
	On p.10, the applicant argues that the prior art fails to teach the independent claims teaching “determining, by the first terminal side device, that precoding of the second DM-RS in each of the L frequency domain units is the same … wherein the second DM-RS is associated with a second PDSCH scheduled for a second terminal side device.”  The applicant states that these limitations mean that the first terminal side device determines precoding of the DM-RS for L number of frequency domain units for another terminal side device.  The examiner respectfully disagrees.
The claims do not actually state that “the first terminal side device determines precoding of the DM-RS for L number of frequency domain units for another terminal side device.”  The claims merely state that a first terminal determines that precoding of the second DM-RS in each of the L frequency domain units is the same but says nothing about the first terminal making any determinations with regards to another terminal.  This was never clearly stated in the claim language.  The limitation “wherein the second DM-RS is associated with a second PDSCH scheduled for a second terminal side device” does not imply that the second DM-RS and second PDSCH are even received at another terminal device because of the broad term “associated” which can mean something as broad as the second terminal device being in the same cell where the second DM-RS or PDSCH are being transmitted.  As far as the claim languages teaches, there is no actual operation of the first terminal device making any determinations regarding another terminal device and there is no actual language of a second terminal device receiving a second DM-RS or second PDSCH.  The prior art adequately teaches the claim language as it is written, not as to what the applicant intends. The claims remain unpatentable.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Independent Claims
Claim 1, 5, 9, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gao (US-20200396047) in view of Seo (US-20160013904).
As to claim 1, 5, 9, 13: Gao teaches a communications method comprising: determining, by a first terminal side device, a frequency domain resource of a scheduled first physical downlink shared channel (PDSCH) ([0066]: PDSCH), wherein the first PDSCH is associated with a first demodulation reference signal (DM-RS) on a first antenna port ([0066]: first subset of DMRS ports from CDM groups for a PDSCH, wherein it is inherent that the UE communicating an a specific frequency would be aware of the frequency it is communicating on), Wherein the frequency domain resource comprises N consecutive frequency domain units (fig.4a-4d, [0052]: consecutive resource elements), and wherein there is a second DM-RS on a second antenna port in each of L consecutive frequency domain units in the N frequency domain units (fig.4a-4d, [0052]: consecutive resource elements with DMRS ports A/B/G/H, C/D/I/J, E/F/K/L); … , wherein the second DM-RS and the first DM-RS are in a same code division multiplexing (CDM) group (fig.4a-4d, [0052]: DMRS ports grouped into CDM groups), wherein the second DM-RS is associated with a second PDSCH scheduled for a second terminal side device ([0101]: multi-users scheduled using DMRS; [0066]: PDSCH; although Gao already teaches DMRS’s associated with multi-users on different channels, examiner takes official notice that separate DMRSs with separate PDSCHs is commonly known in the prior art, see US-20200374084, [0090]), wherein N is an integer greater than 1, L is less than or equal to N, and is an integer greater than 1 (fig.4a-4d, [0052]).
Gao may not explicitly teach determining, by the first terminal side device, that precoding of the second DM-RS in each of the L frequency domain units is the same.  However, Seo teaches determining, by the first terminal side device, that precoding of the second DM-RS in each of the L frequency domain units is the same ([0098]: assumed that same precoding is performed on DMRS transmitted through different antenna ports-).
Thus, it would have been obvious to one of ordinary skill in the art to implement same precoding on DMRS, taught by Seo, into the DMRS, taught by Gao, in order to implement a well-known feature of a pre-defined protocol. In addition it would have been obvious to combine Seo and Gao in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

Dependent Claims
Claim 2, 3, 4, 6, 7, 8, 10, 11, 12, 14, 15, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gao (US-20200396047), Seo (US-20160013904) in view of Kim (US-20150078271).
As to claim 2, 6, 10, 14: Gao teaches the method according to claim 1, 5, 9, 13.
Gao may not explicitly teach wherein N is determined based on a granularity of a precoding resource block group (PRG) of the first  terminal side device.  However, Kim teaches wherein N is determined based on a granularity of a precoding resource block group (PRG) of the first  terminal side device (Claim 16: PRG is defined as number of consecutive PRBs).
Thus, it would have been obvious to one of ordinary skill in the art to implement PRG, taught by Kim, into the resource blocks, taught by Gao, in order to implement a well-known feature of a pre-defined protocol and to organize the resource elements. In addition it would have been obvious to combine Gao and Kim in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

As to claim 3, 7, 11, 15: Gao teaches the method according to claim 2, 6, 10, 14.
Gao may not explicitly teach when the granularity of the PRG of the first terminal side device is two frequency domain units and N is 2; or the granularity of the PRG of the first terminal side device is four frequency domain units or a bandwidth of the first PDSCH, and N is 2; or the granularity of the PRG of the first terminal side device is four frequency domain units or a bandwidth of the first PDSCH, and N is 4 However, Kim teaches wherein when the granularity of the PRG of the first terminal side device is two frequency domain units and N is 2; or the granularity of the PRG of the first terminal side device is four frequency domain units or a bandwidth of the first PDSCH, and N is 2; or the granularity of the PRG of the first terminal side device is four frequency domain units or a bandwidth of the first PDSCH, and N is 4 (Claim 16: PRG is defined as number of consecutive PRBs and dependent on system bandwidth).
Thus, it would have been obvious to one of ordinary skill in the art to implement PRG (N) dependent on system bandwidth, taught by Kim, into the resource blocks, taught by Gao, in order to implement a well-known feature of a pre-defined protocol and to organize the resource elements. In addition it would have been obvious to combine Gao and Kim in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references. Moreover, it is generally considered to be within the ordinary skill in the art to adjust, vary, select or optimize the numerical parameters or values of any system absent a showing of criticality in a particular recited value.  The burden of showing criticality is on Applicant.  In re Mason, 87 F.2d 370, 32 USPQ 242 (CCPA 1937); Marconi Wireless Telegraph Co. v. U.S., 320 U.S. 1, 57 USPQ 471 (1943); In re Schneider, 148 F.2d 108, 65 USPQ 129 (CCPA 1945); In re Aller, 220 F.2d 454, 105 USPQ 233 (CCPA 1955); In re Saether, 492 F.2d 849, 181 USPQ 36 (CCPA 1974); In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Since Kim discloses in principle the relationship between frequency bandwidth and PRG, it would have been obvious to one of ordinary skill in the art at the time of the invention to adjust the frequency bandwidth or any configuration, including to be a value of 2 or 4, absent a showing of criticality by Applicant.  

As to claim 4, 8, 12, 16: Gao teaches the method according to claim 3, 6, 10, 14.
Gao may not explicitly teach wherein N = 2 and N is equal to L; or when N and  L is 2, 3, or 4.  However, N and L are adjustable parameters that may be configured as needed.
Thus, it would have been obvious to one of ordinary skill in the art to implement N and L being configured into any value, in order to implement a well-known feature of a pre-defined protocol and to organize the resource elements. Moreover, it is generally considered to be within the ordinary skill in the art to adjust, vary, select or optimize the numerical parameters or values of any system absent a showing of criticality in a particular recited value.  The burden of showing criticality is on Applicant.  In re Mason, 87 F.2d 370, 32 USPQ 242 (CCPA 1937); Marconi Wireless Telegraph Co. v. U.S., 320 U.S. 1, 57 USPQ 471 (1943); In re Schneider, 148 F.2d 108, 65 USPQ 129 (CCPA 1945); In re Aller, 220 F.2d 454, 105 USPQ 233 (CCPA 1955); In re Saether, 492 F.2d 849, 181 USPQ 36 (CCPA 1974); In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Since Gao discloses resource elements organized into N and L groupings (fig.4a-4d), it would have been obvious to one of ordinary skill in the art at the time of the invention to adjust N and L to be any value, including to be a value of 2, 3, 4, absent a showing of criticality by Applicant.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW CHUNG SUK OH whose telephone number is (571)270-5273. The examiner can normally be reached M-F 10a-6a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 5712727969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW C OH/Primary Examiner, Art Unit 2466